Title: To George Washington from Brigadier General Anthony Wayne, 21 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]21st Decr 1779. 11 OClock P.M.
          Dear General
        
        I have this moment returned from Paulus Hook, Eighty sail of transports (said to be full of men) fell down to Sandy Hook between the hours of 10 OClock this Morning & three in the afternoon—none had as yet sailed out of the Hook—but seemed to be assembling for the purpose.
        I have not been able to Determine what troops or Corps are on board but expect further Intelligence every moment which I shall Communicate the soonest possible. Interim I have the honor to be your Excellency most Obt Hume Sert
        
          Anty Wayne
        
      